EXTITL LT)

SOCIETE DE DEVELOPPEMENT FORESTIER
“SODEFOR"

Madame l'Administrateur du Territoire
Monsieur Mputu Ilonga Beye Boloweti, Chef du
Groupement Bakwala

Transmis copie pour information à

Honorable Bolaluete à Kinshasa

Monsieur le Directeur d'Exploitation Nioki
Monsieur le Coordinateur des Opérations Nioki
Monsieur le Chef de Chantier Isongo
Monsieur le Responsable Social Chantier
Isongo

Kinshasa, le 13 juillet 2011
Objet : Clause Sociale du Groupement Bakwala
Réf:  08/07/11/RG/IS
Madame l'Administrateur du Territoire, Monsieur le Chef de Groupement, Messieurs

Nous vous informons qu'une erreur de calcul s'est produite dans le calcul des redevances
prévisionnelles du Groupement Bakwala.

Vous trouverez ci-joint le tableau mis à jour et vous pourrez constater que cette erreur bénéficie
au Groupement Bakwala puisque le montant total prévisionnel passe désormais à 144 692 US$
au lieu de 93 379 US$.

Ce montant permet de couvrir l'intégralité du coût des infrastructures socio-économiques (134 312
US$), les coûts d'entretien (7 324 US$) ainsi qu'une partie des frais de gestion. Si ces derniers
s'élèvent à 10% du montant des redevances, soit 14 469 US$, il en ressortira un solde déficitaire
d'environ 11 323 US $. Dans ce cas, nous appliquerons la motion votée lors de la réunion de
négociation à savoir que si :

"Il existe une différence entre les ressources prévisionnelles et les coûts prévisionnels des
infrastructures. Au fur et à mesure de la mise en exploitation des 4 AAC, il peut s'avérer que les
ressources soient supérieures et permettent de financer l'ensemble des infrastructures.

Dans le cas contraire les dépenses excédentaires seront imputées sur de futures AAC".

Nous vous prions de bien vouloir nous excuser pour cette erreur. Heureusement celle-ci est à
l'avantage du Groupement Bakwala

Veuillez agréer, Madame l'Administrateur du Territoire, Monsieur le Chef de Groupement,
Messieurs, l'expression de nos sentiments de franche collaboration.

Le Responsable de la Certification

Richard Garrigue

Siège d'Exploitation de Nioki — District de Maï-Ndombe / Province de Bandundu — R.D.C.
NRC. 32414 —KIN — ID. NAT. K 25452A — IMP — EXP. K 26458 T
%SL EP JUSWESAIIEIM 8p Xne} un 91e uogoadsoid e] ap sanss saguuog

[296 169 vrr

06'Z£0 21

98 #89 6LL

VII0g :1n8pes

O9NONI :  24IOLIHNH31
£OIZ£ :ejueieo

elemyeg : jueWednols) JaNOQN IVW : LOILSIQ
O9ONOSI EORE 3ILNVHVO #LOZ-LLOZ SITIANNOISIAIUd SNOILNSIAINOI SIG 1N97V9
CLAUSE SOCIALE (1/3)
DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE
32/03

Entre :
1) La communauté locale (1) et le «peuple autochtone », du Groupement
BAKWALA dont la liste des composantes est reprise en annexe 01, située dans :

le Secteur de BOLIA,

le Territoire d’Inongo ,

le District de Mar Ndombe,

la Province du Bandundu,

en République Démocratique du Congo,

Représentée par : Mrs (2)

Mputu Ilonga Beye Boloweti Chef de groupement Bakwala,
Ngoy’olola Chef de terre de Nkwate,

Bongwa Seke Chef de terre de Mbala,

Nsebiongo Chef de terre de Mbala

Boloweti Ekamba Chef de Terre de Mbala,

Bolombala (fils de Ngando iyela) Chef de Terre de Mbala

Mpeti Bongo Chef de Terre de Boota

Mpia Boyeli Chef de Terre de Walialai Bekeli
Mpiaboyeli Chef de Terre de Bongemba

Bolakoko Bolele Chef de Terre de Bongemba

Boite Mbongondo à Nkwate Membre du Comité de Négociation
Lombelo Ipuame (PA) à Bongemba Membre du Comité de Négociation
ILonga Liobo (PA) à Nkwate Membre du Comité de Négociation
Mbombi Abelo à Mbala Membre du Comité de Négociation
Nzee Ilungu à Mbala Membre du Comité de Négociation
Mdongo Liongo (PA) à Mbala Membre du Comité de Négociation
Madame Mbolisseka Ntanga à Mbala Membre du Comité de Négociation
Bolansongi Fuga à Mbala Membre du Comité de Négociation
Mbolo Longomba à Boota Membre du Comité de Négociation
Ngawasamu Ikomo à Nkongoli Membre du Comité de Négociation
Newsangu Botikala à Waliali Bekeli Membre du Comité de Négociation
Elompaka (PA) à Waliali Bekeli Membre du Comité de Négociation
Mputela Ndongo à Boota Notable

Bontundu Mbokolo Notable

Mpombo Bekoka Notable

et ci-après dénommés « la communauté locale» et Le « peuple autochtone »,
d’une part ;

(') Il peut s'agir de plusieurs communautés locales d'un même groupement, qui seront alors parties
au même accord
) Noms et qualité
et

2) La Société de Développement Forestier, en sigle SODEFOR, immatriculée au
registre de commerce sous Le numéro 32414-Kin, ayant son siège au n°2165, avenue
des Poids Lourds, commune de La Gombé, ville de Kinshasa, en République
Démocratique du Congo, représentée par Mr José Albano Maïa Trindade, ci-après
dénommée « le concessionnaire forestier », d’autre part; qui a donné délégation
de signature à Monsieur Richard Garrigue, Responsable de la Certification annexe
02.

Etant préalablement entendu que :

- La société

est titulaire du titre forestier (?), figurant en annexe 3, n° 32/03. du 4 avril
2003, en application de l'arrêté n° 32/CAB/MIN/AFF.ET/03 du 4 avril 2003,
jugé convertible en contrat de concession forestière, comme notifié par lettre,
figurant en annexe 4, n°4841/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008
et couvrant une superficie de 113 900 hectares dont 104 910 hectares utiles.

la communauté locale et le « peuple autochtone »est riveraine de la concession
forestière concernée ;
- ces forêts sont délimitées

+ au nord : par la rivière Lolo, à partir de la source jusqu’au Lac Ntomba

eau sud : par Le Lac Maï Ndombé

+ à l’est: par la ligne droite tracée à partir de la source du plus grand
embranchement de la rivière Lolo jusqu’à la rivière Lotoi

e à l’ouest: par la ligne droite séparant les portions des forêts non
exploitables à partir du Lac Ntomba jusqu’au lac Maï Ndombé

et font partie de celles sur lesquelles la communauté locale et le « peuple

autochtone »jouit de droits coutumiers ainsi qu’en attestent la carte issue de

l’atlas administratif de la République Démocratique du Congo de Léon de Saint

Moulin, figurant en annexe 6, et l’étude socio-économique.

- les limites de la partie de la concession forestière concernée par Le présent
contrat (cf. article 2 ci-dessous) ont été fixées de commun accord entre
parties, particulièrement par rapport aux terroirs de la communauté locale ,
carte en annexe 6 et sont consignées dans le plan de gestion, et dans le plan
d'aménagement de La concession au moment de son approbation ;

- Mdme. Gabrielle MANGI ISEKA, Chef de Division, matricule 405 750 (‘),
Administrateur de Territoire, assiste à La signature du présent accord en
qualité de témoin et garant de La bonne application du présent contrat.

6) Garantie d'Approvisionnement ou Lettre d'intention
() Noms, n° matricule et grade
IL EST CONVENU CE QUI SUIT :

Chapitre 1°: Des dispositions générales

Article 1°:

Le présent accord constitue la clause sociale du cahier des charges du contrat
de concession forestière.

IL a pour objet principal, conformément à l’article 13 de l'annexe 2 de
l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de
contrat de concession d'exploitation des produits forestiers et de cahier des
charges y afférent, d'organiser La mise en œuvre des engagements du
concessionnaire forestier relatifs à la réalisation des infrastructures socio-
économiques et services sociaux au profit de la communauté locale.

IL vise aussi à régler Les rapports entre les parties en ce qui concerne la
gestion de La concession forestière.

Article 2 :

Pendant La période de préparation du plan d'aménagement, cet accord fait
partie du plan de gestion, annexé au cahier des charges, qui décrit l’ensemble des
investissements et des activités qui sont entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession,
conformément à l’article 1 de l'annexe 1 de l'arrêté n°28/CAB/MIN/ECN-
T/27/JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est
approuvé, cet accord couvre alors une période de cinq années, comme l'indique
l'article 17 de l’annexe 1 de l’arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et
se rapporte à un nouveau (5) bloc de cinq assiettes annuelles de coupes.

Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier
une quelconque clause du présent accord.

6) En effet, tous les cinq ans, le concessionnaire passe à un nouveau bloc d'exploitation de cinq
assiettes annuelles de coupe et un nouvel accord est établi qui vient actualiser le cahier des charges.
3
Chapitre 2 : Obligations des parties

Section 1°"° : Obligations du concessionnaire forestier

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89,
alinéa 3, point c, du Code forestier, incombant au concessionnaire forestier en
matière d’infrastructures économiques et des services sociaux portent
spécialement sur (i) La construction, l'aménagement des routes ; (ii) La réfection,
l'équipement des installations hospitalières et scolaires; (iii) les facilités en
matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s’est engagé (voir compte rendu
de la réunion de négociation en annexe 7), à financer à travers Le Fonds de
Développement (cf. article 11), au profit de la communauté locale et du « peuple
autochtone », la réalisation des infrastructures socio-économiques ci-après :

En préalable, Sodefor s'engage à exécuter, sans l’imputer sur le fond de
développement Bakwala, Les travaux sur lesquels elle s'était engagée au travers de
conventions antérieures et en particulier :

1. La construction d’un nouveau pavillon en briques cuites pour l'hôpital
de Mbala

2. La réfection des bâtiments de l’hôpital actuel (portes, fenêtres, toit et
peinture)

- Construction, aménagement des routes :

Aucune route de désenclavement n’est inscrite dans la présente clause
sociale.

-  Réfection, équipement des installations hospitalières et scolaires :

1 centre de sante à Weti
1 centre de santé à Boota
25 lits d’hôpital à Mbala
25 matelas à Mbala

1 école primaire de 6 classes à Mbala

1 école primaire de 6 classes à Bekeli

1 école primaire de 6 classes à Boota

1 école primaire de 6 classes à Bololo

1 école secondaire de 6 classes à Mbala
1 bibliothèque scolaire à Mbala

3 maisons pour Les enseignants à Mbala
1 maison pour les enseignants à Boota
5 machines à écrire
1 photocopieuse
1 institut médical de 4 salles à Mbala

Les constructions d’écoles, de centres de santé et de maisons s’effectueront
selon Les critères suivants :

briques adobe, crépissage intérieur et extérieur, pavement ciment, plafonnage
en ctp, couverture en tôles BG 34, 15 bancs/tables, 1 bureau, 1 chaise, 1
tableau par classe.

- Facilités en matière de transport des personnes et des biens :

En ce qui concerne l’embarquement sur les pontons Sodefor, un certain
nombre de règles sont applicables et acceptées par la communauté locale et
par Le « peuple autochtone »:

Pour respecter des impératifs de sécurité et Les contrats souscrits auprès des
compagnies d’assurance, ce nombre est limité à 15 personnes par ponton.
Chaque personne est autorisée à embarquer avec un maximum de cinq sacs.
Ce chiffre correspond aux biens (produits vivriers ou autres) nécessaires à
une famille pour un mois.

Les personnes souhaitant embarquer doivent en demander l’autorisation au
chef de chantier afin de figurer sur la liste des passagers.

Toutefois, un ordre de priorité d'embarquement est fixé suivant les
modalités suivantes :

Passagers de priorité 1 : les travailleurs du concessionnaire forestier ou Les
membres de leur famille

Passagers de priorité 2 : Les ayants droits coutumiers, ou un membre de Leur
famille, avec lesquels Le concessionnaire forestier a signé une convention.

Passagers de priorité 3: les personnes des Groupements dans lesquels
Sodefor travaille.

Passagers de priorité 4 : toute personne n’appartenant pas à l’une des trois
catégories précédentes

- Autres:

Article 5 :

Comme indiqué à l’article 3 de l’annexe 2 de l’arrêté n°28/CAB/MIN/ECN-

T/27/JEB/08 précité, sont apportées en annexe 8 des informations plus détaillées
se rapportant aux engagements prévus à l’article 4 du présent accord et
concernant : 1) les plans et spécifications des infrastructures, 2) Leur localisation et

la désignation des bénéficiaires, 3) Le chronogramme prévisionnel de réalisation des
5
infrastructures et de fourniture des services ainsi que 4) les coûts estimatifs s’y
rapportant.

En ce qui concerne les travaux de construction et d'aménagement des routes
et pistes, il est noté de manière indicative pour chaque tronçon concerné :

-__ le plan du tracé et Le kilométrage qui lui correspond ;
= la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) :
- les ouvrages d’art à installer (ponts, radiers, ….) ;

- les engins et le matériel à mobiliser pour La réalisation (bulldozer,
chargeuse, niveleuse, camion-benne, etc.) ;

- les temps d’utilisation à prévoir pour chaque engin et matériel ;
-_ Les coûts d'utilisation correspondants par unité de temps.

Article 6 :

Les coûts d’entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans La mesure où ils vont devoir s’appliquer bien au-delà () de La
période d’exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles sont
prélevées Les ressources forestières et calculées Les ristournes, destinées à financer
la réalisation des infrastructures socio-économiques au bénéfice de la communauté
locale ayant droit.

La prise en charge de ces coûts d'entretien et de maintenance des
infrastructures est assurée par le Fonds de Développement (cf. article 11), selon
l’un des mécanismes suivants ©) :

- affectation, chaque année et quelle que soit la zone exploitée, de 5 % du
total des ristournes de manière à mutualiser les coûts récurrents se
rapportant aux infrastructures déjà réalisées sur l’ensemble de la
concession ; un programme prévisionnel chiffré d’entretien et de
maintenance, sur les 4 ou 5 années à venir, des infrastructures socio-
économiques déjà réalisées au bénéfice de l’ensemble des communautés
locales et peuples autochtones riverains ayants-droit sur la concession
forestière est joint en annexe 9.

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et
scolaires, notamment les rémunérations des enseignants et des personnels de
santé, sont du ressort de l’Etat.

Si des retards venaient à être constatés dans le déploiement des personnels
administratifs, le Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de
manière transitoire et en attendant que les agents désignés soient affectés,

(6) le plan d'aménagement sera réalisé sur une durée de 25 ans, ce qui veut dire que la concession
Sera exploitée selon un programme de 25 assiettes annuelles de coupe et que la période d'attente
entre deux passages en coupe sur la même assiette annuelle sera précisément de 24 ans.
©) préciser le mécanisme retenu : mutualisation des coûts, provision effectuée à l'origine, autre …

6
recruter localement et financer sur les ressources du Fonds de Développement (cf.
article 11 ci-dessous), des personnels aptes à remplir ces fonctions.

Article 8 :

Concernant les frais de fonctionnement autres que les rémunérations des
personnels d'éducation et de santé, c’est-à-dire les fournitures scolaires, les
produits pharmaceutiques, etc. le concessionnaire apporte sa contribution en en
finançant gratuitement le transport depuis Kinshasa ou une autre ville plus proche.

Article 9 :

A compétences égales, le concessionnaire forestier s'engage à recruter la
main d'œuvre de son entreprise au sein de la communauté locale et du « peuple
autochtone ».

Article 10 :

Conformément à l’article 44 du code forestier, le concessionnaire forestier
s'engage à respecter l'exercice par la communauté locale et par le « peuple
autochtone »des droits d’usage traditionnels lui reconnus par La loi notamment :
le prélèvement de bois de chauffe ;

- la récolte des fruits sauvages et des chenilles ;
- la récolte des plantes médicinales ;
la pratique de la chasse et de La pêche coutumières.

'

Les modalités d'exercice des droits définis à l’alinéa 1° ci-dessus sont définies
en annexe 10. Le concessionnaire forestier s'engage à en faire mention dans Le plan
d'aménagement de la concession.

Article 11 :

ILest institué un fonds dénommé « Fonds de Développement » pour financer la
réalisation des infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses
prévues aux articles 6 et 7.

Le Fonds de Développement est constitué du versement par Le concessionnaire
d’une ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre
prélevé dans la concession forestière, selon le classement de l’essence concernée,
publié dans le guide opérationnel de la Direction Inventaire et Aménagement
Forestiers. Soit :

5 $/m° des bois de classe 5
4 $/m° des bois de classe 1
3 $/m° des bois de classe 2
2 $/m° des bois de classe 3 et 4

Les volumes sous aubier de bois considérés sont portés sur les déclarations
trimestrielles de production de bois d'œuvre.
Toutefois, pour permettre le démarrage immédiat des travaux, le
concessionnaire forestier s'engage à dégager, à la signature du présent accord, un
préfinancement de 10% du coût total des travaux d’infrastructures socio-
économiques présentés à l’article 4 ci-dessus. Ces 10% constituent une avance sur
les ristournes à verser sur Les volumes de bois prélevés dans Le bloc d'exploitation
considéré qui regroupe, selon Les cas, 4 ou 5 assiettes annuelles de coupes et sont
remboursables à La fin de La période considérée.

Article 12 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d’un délégué du concessionnaire forestier et d'au moins cinq
représentants élus de La communauté locale.

Sur demande de la communauté locale et du « peuple autochtone », le
concessionnaire forestier accepte qu’un représentant de la société civile fasse
partie du CLG en qualité d’observateur.

Article 13 :

Outre un président désigné par Les membres de La communauté locale et par
le «peuple autochtone »et travaillant sous la supervision du chef de la
communauté, le CLG comprend un trésorier, un secrétaire rapporteur et plusieurs
conseillers.

Dès sa mise en place, Le CLG est installé officiellement par l’Administrateur
de Territoire.

Article 14 :

Le Fonds de Développement est consigné auprès du concessionnaire forestier
ou d’un tiers défini d’un commun accord par les parties, si d’autres facilités
bancaires ne sont pas disponibles.

Dans ce cas, celui-ci s’engage à rendre accessibles Les ressources financières
au CLG, selon des modalités fixées de commun accord par Les parties.

Section 2 : Obligations de la communauté locale

Article 15 :

La communauté locale et Le « peuple autochtone »s’engagent à concourir à la
gestion durable de la concession forestière et à contribuer à la pleine et libre
jouissance par le concessionnaire de ses droits.

Article 16 :

La communauté locale et le « peuple autochtone »s’engagent à collaborer à La
lutte contre le braconnage et l’exploitation illégale dans la concession forestière et
à sensibiliser ses membres à cette fin.
Article 17 :

La communauté locale et le « peuple autochtone »s’engagent à collaborer
avec le concessionnaire forestier pour maîtriser tout incendie survenu à l’intérieur
de la forêt concédée ou dans une aire herbeuse attenante à la susdite forêt.

Article 18 :

La communauté locale et Le « peuple autochtone »s’engagent à prendre toute
disposition appropriée pour que ses membres contribuent à la protection du
personnel et du patrimoine d’exploitation du concessionnaire forestier.

Tout préjudice subi du fait d’actes de violence ou de voies de fait sur le
personnel du concessionnaire forestier ou d’actes de vandalisme sur son patrimoine
d’exploitation perpétrés par un ou plusieurs membres de la communauté locale et
du « peuple autochtone », entraîne réparation.

Article 19 :

La communauté locale et le « peuple autochtone »s’engagent à collaborer
avec le concessionnaire forestier pour que Les voies établies par ce dernier pour
l'évacuation de son bois ne soient pas utilisées par d’autres exploitants, sauf
exercice d’un droit lié à une servitude légale ou conventionnelle.

De même, la communauté locale s’abstient de favoriser l'accès à des fins
illégales des susdites voies aux communautés et/ou peuples autochtones non
riverains de La concession forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 :

Aux fins d’assurer Le suivi et l'évaluation de l’exécution des engagements pris
en vertu du présent contrat, il est institué un Comité Local de Suivi (CLS).
Article 21 :

Le CLS est présidé par l’Administrateur de Territoire où son délégué et est
composé d’un délégué du concessionnaire forestier et d'au moins trois
représentants élus de La communauté locale en dehors des membres du CLG.

Les parties acceptent que l'ONG DL DME ; représentée
par Mr/Mme/Mke- ri E Les 90 (°) siège en qualité de membre
effectif du CLS.

——————

(°) Identification complète
Article 22 :

Le CLS examine Le rapport trimestriel d’activités du CLG, particulièrement en
ce qui concerne la réalisation des infrastructures socio-économiques et le
calendrier y afférent.

IL peut, en cas de besoin, entendre le président où tout autre membre du
CLG.

IL peut également faire appel à une expertise qualifiée pour l’éclairer sur
toute question inscrite à l’ordre du jour de sa réunion.

Article 23 :

Le CLS se réunit en session ordinaire tous les trois mois sur convocation de
l’Administrateur de Territoire.

IL peut aussi, à tout moment et selon le besoin, tenir une session
extraordinaire sur convocation de l’Administrateur de Territoire, à l'initiative de
L'une des parties au présent contrat.

Ses décisions sont prises par consensus et sont consignées dans un procès-
verbal signé par tous les membres présents.

Article 24 :

ILest versé aux membres du CLG et du CLS un jeton de présence dont Le taux
est fixé à 10 USS.

Les frais d'organisation des réunions des deux comités sont prélevés sur le
Fonds de Développement.

Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de
réalisation des infrastructures concernées par le présent accord.

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends

Article 25 :

Tout litige où contestation né de l'interprétation ou de l'exécution du présent
accord est, si possible, réglé à l’amiable entre Les parties.

À défaut d’un arrangement, les parties s'engagent à soumettre le litige à la
commission de règlement des différends forestiers prévue par l’article 104 du Code
forestier et organisé par l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16
juin 2009.

Au cas où Le différend persiste, la partie non satisfaite peut saisir Le tribunal
compétent de droit commun.

10
Article 26 :
Pour l’exécution du présent contrat, la communauté locale a le droit de se
faire assister par une personne physique ou une ONG de leur choix.

Section 2 : Dispositions finales

Article 27 :

Le présent accord produit ses effets à la date de sa signature par les parties
et l’Administrateur de Territoire en tant que témoin et garant de la bonne
application du présent contrat.

Article 28 :

Le présent accord est établi en cinq (5) exemplaires originaux et remis à
chacune des parties, à l’Administrateur de Territoire, à l’administration forestière
provinciale et à l’administration centrale des forêts pour son annexion au contrat
de concession forestière.

Fait à Isongo, Le 5 juillet2011

Pour le concessionnaire forestier
Richard GARRIGUE Responsable de la Certification

= —

Pour la communauté locale

Mputu Ilonga Beye Boloweti
Chef de Groupement Bakwala

11
Ngoy’olola Bongwa Seke
Chef de terre de Nkwate, Chef de terre de Mbala,

ss

Nsebiongo Boloweti Ekamba
Chef de terre de Mbala Chef de Terre de Mbala,
NS 8 | 0 -
Bolombala (fils de Ngando iyela) Mpeti Bongo
Chef de Terre de Mbala Chef de Terre de Boota

He :.

EE

Mpia Boyeli Mpiaboyeli
Chef de Terre de Walialai Bekeli Chef de Terre de Bongemba

?- : Pro

Bolakoko Bolele
Chef de Terre de Bongemba

12
Comité de négociation

Boite Mbongondo à Nkwate

Ilonga Liobo (PA) à Nkwate

EF

Nzee Ilungu à Mbala

Madame Mbolisseka Ntanga à Mbala

es

Lombelo Ipuame (PA) à Bongemba

Æ

Mbombi Abelo à Mbala

but”

Mdongo Liongo (PA) à Mbala

Z >"

Bolansongi Fuga à Mbala
ca

PE

ee”

13
Mbolo Longomba à Boota Ngwasamu Ikomo à Nkongoli

Ngwasangu Botikala à Waliali Bekeli Elompaka (PA) à Waliali Bekeli

Notables

Mputela Ndongo à Boota Bontundu Mbokolo

en Cf”

Mpombo Bekoka

Témoins

AN Tuzayene Bruce Ebengo

ONG WWF, ONG UDME

Célestin Mbangui Lokonda Monsins À
Coordinateur du district de Superviseur de l'Environnement
l'Environ —# [ à _
Bolaluanga Nkolembo Abbé Joseph Belepe
Pan 7: de Secteur 7 Modérateur
pions RS

Honorable BOLALUETE

Député Provincial

15
Annexe 01

Identification de la communauté

BAKWALA

Concernée par les

4 AAC de la garantie 32/03

2011-2012-2013-2014
Annexe 01

Identification de la communauté BAKWALA
Villages, Familles, Lignages, Clans

Groupement
Chef de Groupement Mputu llonga Beye Boloweti To ere
Lignée Bolanginda
Clan Bolotonga
NKWATE
Chef de Terre Ngoy'olola
Lignée Mpetensae Nkwate
Clans Nkwate
MBALA
Chef de Terre Bongwa Seke
Lignées Ntoleilobo TT
Clans Mbotonga
Chef de Terre Nsebiongo
Lignée Nsawumba
Clans Nzembe Boongo
Chef de Terre Boloweti Ekamba
Lignée Bola Lita
Clans Ilongo
Chef de Terre Bolombala (fils de Ngando iyela) 2
Lignée Nsawumba
Clans Nzembebongo
BOOTA
Chef de Terre Mpeti Bongo
Lignée Kokiala
Clans Bakwa-Ba-Lolenge
WALIALI BEKELI

Chef de Terre Mpia Boyeli
Lignée Kokiala
Clans Bom'Oilo
BONGEMBA
Chef de Terre Mpiaboyeli
Lignée Kokiala
Clans Bom'Oilo
Chef de Terre Bolakoko Bolele
Lignée Kokiala
Clans Bomolio

Membres du Comité de Négociation

Monsieur Boite Mbongondo à Nkwate
Monsieur Lombelo Ipuame (PA) à Bongemba
Monsieur llonga Liobo (PA) à Nkwate
Monsieur Mbombi Abelo à Mbala

Monsieur Nzee llungu à Mbala

Monsieur Mdongo Liongo (PA) à Mbala
Madame Mbolisseka Ntanga à Mbala
Monsieur Bolansongi Fuga à Mbala
Monsieur Mbolo Longomba à Boota
Monsieur Ngwasamu Ikomo à Nkongoli
Monsieur Ngwsangu Botikala à Waliali Bekeli
Monsieur Elompaka (PA) à Waliali Bekeli

Notables

Monsieur Mputela Ndongo à Boota
Monsieur Bonturidu Mbokolo
Monsieur Mpombo Bekoka
SOCIETE DE DEVELOPPEMENT FORESTIER

SODEFOR
KINSHASA — R.D.C.

Délégation de Signature

Je soussigné, JOSE ALBANO MAIA TRINDADE, Gérant Statutaire de
la Sodefor, certifie donner délégation de signature à

Monsieur Richard GARRIGUE
Responsable de la Certification
Afin de signer, au nom de la Société la

Clause Sociale du Cahier des Charges du Contrat de Concession
Forestière

Avec le Groupement BOKWALA pour la garantie 32/03.

Fait à Kinshasa le 3 juin 2011 pour servir et valoir ce que de droit.

nue des Poids Lourds 2165 - KINSHASA - C/GOMBE
Fax : (00243) 88 40 011 - Es e Sdr.2165@ic.cd — N.R.C. 32414 — KIN— ID. NAT. K 25452A — IMP - EXP. K 26458 T
Annexe 02

Délégation de signature

du Gérant Statutaire à Richard Garrigue
Annexe 03

Titre de la Garantie

032/CAB/MIN/AFF-ET/2003

du 4 avril 2003
eprésentée}
Eh

79-244; du;
‘et'de recouvremént des taxes
düfianiale perçues à l'int
à Nature et Tourisme. :

4142/2002 du 17:novembre 2002 portant nomination dés
nt de Salut Public ; k

2

abilité du Ministère des Affaires F
pérennité ‘de
aht toutes’
blès :

oncières, Environnement et
S ressources forestières, grâce à une saine He
méthodes, directives et mesures dans l'utilisation Rs f Î

é de méttre en valeur les ressources forestières de l'Etat,
activité économique prospère par l'exploitation rationnelle, la
e en marché des produits exploités ;

‘assurer à l'Exploitant un approvisionnement sûr et
pour ses usines de transformation situées à Nioki, dans
à Kinshasa, d'une capacité annuelle totale de 72.000 m3
in £pprovisionnement en grumes de 240.000 m

rovince : Bandundu District 4 ::Mai-Ndombe
‘Territoire : : Inongo Localité
Lieu : Bloc Isongo Superficie forestière: 113.900 ha

:Cette forêt ou portion de forêt est circonscrite dans .les limites
uivantes :

rivière S Lol, à “Banir de la source jusqu’

pour din à titre privé, où Gb

Jones ainel que les produits c À transfon atio

ÉniGontre partie, l'Exploi
Ux obligations suivantes

tant sera soumis, ‘de ‘façon

:6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

Le non respect d'une de:

S clauses de la convention par l'exploitant
entraînera la résiliation im

médiate et automatique de la présente.

Fait à Kinshasa, le {4 AVR, 2003

SIGNATAIRES AUTORISES

ji
LE MNISIRE Eu

=lr. J MA MOOTA=

000 012 = 31VL01 Hoisauns
Hoor es 7777777 36n20v azur BOLY3ANS

23030 Soisaons
; OR
C4 7 FF
PS
éé
; £
ET
LE
HT
Cul
<° <Ë
7 6e 507
: F can ;
à Re 44e |
IS, LE |

| #
ss. & à 4 DHOOG'EII EIRETEZ RS
2% œ # npunpung ep eou101 D oBuour,p suoyue, @D

nr TS ARE a. © Sn. :20 Noa: NAN LC UE 1-eatar-mainrnian

ne me ii
E reg ns D au pos

Annexe 04

Notification de la Convertibilité
Garantie =

032/CAB/MIN/AFF-ET/2003

Lettre n° 4841/CAB/MIN/ECN-T/15/JEB/2008
du 6 octobre 2008
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le 9 6 OCT 2008
Ministère de PEnvironnement,
Conservation de la Nature
et Tourisme

N° 4642 /CAB/MIN/ECN-T/15/JEB/2008

Le Ministre

A Monsieur le Directeur Gérant
de la SODEFOR
à Kinshasa/Gombe

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°140

Monsieur le Directeur Gérant,

A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°032/03 du
04/04/2003, située dans le Territoire de Inongo, Province du Bandundu remplit Les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par Le décret n°08/02 du 21
janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature #t Tourisme pour

Les prochaines étapes.

Veuillez agréer, Monsieur le Directeur Gérant, l'expression de ma considérâtion
distinguée. |

José E.B. ENDUNDO,

Avenue Papa Heo (Ex-des Cliniques) n°15 Kinshasa/Gomhe
BP. 12.3481 E-mail : rdc_minew@yahoo.fr

Annexe 05

Carte du Territoire d’Inongo

Extraite
de l'Atlas de l'Organisation Administrative
de la République Démocratique du Congo

de Léon de Saint Moulin

2005
7 eUSuT ZE2S dé sodoo
O

£ WS
© à Nind ZIDN + OONOON +
T A8NAI € VONVHNT € FONIdW €
Z (elEZN-equoIN) VONVII Z v1108 3381 & OTIAN
= VON38l | VIvMHOS8 EL 310Y08 |!
= O9NON!IP 919 O9NONI 187285 VI108 1n8}23$  JTJONISVE 1N9)28S

eiysnn 2 +

3IHSNN

0
UAOS Op 0 O0 O0! Û

u»GTL = Wu

Pr. Bandundu
Annexe 06

Carte de

la Garantie 032/03
Localisation des premières AAC Garantie d'Approvisionnement 32/03 - Isongo

Réseau routier
/\/ Route forestière
/\/ Limite group.
Assiettes Annuelles
de Coupe
2] AAC1 : 4 404 ha
LL] AAC2: 4 197 ha
CL] AAC3: 4195 ha
2 AAC4: 4 197 ha
[] Limite Blocs

Sodefor Nioki, je 01 Juillet 2011

Annexe 07

Compte rendu de la réunion de
Négociation

entre
la Sodefor
et le Groupement BAKWALA

du 2 juillet au 5 juillet 2011
SOCIETE DE DEVELOPPEMENT FORESTIER
“SODEFOR"

A l'attention de Madame l'Administrateur du Territoire

Monsieur l'Administrateur du Territoire
Assistant

Monsieur le Superviseur de l'Environnement
Monsieur le Représentant de l'ONG UDME
Monsieur le Représentant du WWF

Tous cinq à Inongo

Monsieur le Pasteur Ezechias Malembe à
Isongo
Monsieur le Pasteur Jean Claude Banza à
Mbala

Monsieur le Chef de Secteur Bolia à Mbala

Groupement Ibeke Bolia

Chef de Groupement

Monsieur Bolawengi Nyate

Chefs de Terre

Monsieur Botanga à Bakumo
Monsieur Mbonbeikongo à Bokosikili
Monsieur Joël Titan Ntikala à Ibame
Monsieur Bolansimbo Jacues à Ibeke
Monsieur Bolawamba à Ibeke
Monsieur Nzekange à Ibeke
Monsieur ltumba Y'olinga à Ibeke
Monsieur Ntanga Punda à Ekwayolo
Mnsieur Bolokembe à Mpaha
Monsieur Nzeila à Mpaha

Monsieur Bolalule à Nkomo
Monsieur Mbolia Lukuli (PA) à Loile

Membres du Comité de Négociation

Monsieur Mbonbeikongo à Bakumo

Madame Boyebe Nzow Jolita (PA) à Bakumo
Monsieur Joël Titan Ntikala à Ibame
Monsieur Mbokita (PA) à Ibame

Monsieur Liongo Nyanimi (PA) à Bokosikili
Monsieur Bolamsimbo Jacques à Ibeke
Monsieur Mbolokolo (PA) à Ibeke

Monsieur Boleibenge André à Ekwayolo

Siège d'Exploitation de Nioki District de Maïi-Ndombe / Province de Bandundu - R.D.C.
NRC. 32414—KIN— ID. NAT. K 25452A — IMP - EXP. K 26458T
Monsieur Mbokolo Mbomba (PA) à Ekwayolo
Mnsieur Engo Mpembe lyela à Mpaha
Monsieur Bolaboli à Mpaha

Monsieur Ngando Mbelo à Nkomo

Monsieur Mpoto Bokoko (PA) à Nkomo
Monsieur Nsombongo Ikoko (PA) à Loile
Monsieur 1koko Jamar à Ngembo

Groupement Bakwala

Chef de Groupement
Monsieur llonga Mputu Mbenga

Chefs de Terre

Monsieur Ngoy'olola à Nkwate

Monsieur Bongwa Seke à Mbala

Monsieur Nsebiongo à Mbala

Monsieur Boloweti Ekamba à Mbala
Monsieur Bolombala à Mbala

Monsieur Mputela Ndongo à Boota

Monsieur Paul Bombeli à Waliali Bekeli
Monsieur llonga Mputu Mbenga à Bongemba

Membres du Comité de Négociation
Monsieur Boite Mbongondo à Nkwate
Monsieur Lombelo |puame (PA) à Bongemba
Monsieur Ilongo Liobo (PA) à Nkwate
Monsieur Mbombi Abelo à Mbala

Monsieur Nzee Ilungu à Mbala

Monsieur Mbongo Liongo (PA) à Mbala
Madame Mbolisseka Ntanga à Mbala

Monsieur Bolansongi Fuga à Mbala Mbolo L
Monsieur Mbolo Longomba à Boota

Monsieur Ngwasamu lkomo à Nkongoli
Monsieur Nsemima Meko à Waliali Bekeli
Monsieur Elompaka (PA) à Waliali Bekeli

Groupement Nkile

Chef de Groupement

Monsieur ou Madame

Chefs de Terre

Monsieur Bolawembia Depozo à Ikongo
Monsieur Mpetembwa/Mbelo à IKkongo
Monsieur Bolaboombo/Bekungu à Ikongo
Monsieur Bolengambi/Mbelo à Ikongo
Monsieur Bolankeni à Mpambi

Siège d'Exploitation de Nioki — District de Maï-Ndombe / Province de Bandundu - R.D.C.
NRC. 32414-KIN ID. NAT. K 25452A - IMP — EXP. K 26458 T
Siège d'Exploitation de Nioki =
NRC. 32414-KIN

Monsieur Bolombelo Bayembi à Mpambi

Membres du Comité de Négociation
Monsieur Nggila Bompeti à Ikongo
Monsieur Nsale Ibanga à Mpambi
Monsieur Loho (PA) à Mpambi

District de Maï-Ndombe / Province de Bandundu — R.D.C.
— ID. NAT. K 254524 — IMP — EXP. K 26458 T
SOCIETE DE DEVELOPPEMENT FORESTIER
“SODEFOR"

Transmis copie pour information à

Monsieur le Directeur d'Exploitation Nioki
Monsieur le Coordinateur des Opérations Nioki
Monsieur le Chef de Chantier Isongo

Monsieur le Responsable Social Chantier
Isongo

Isongo, le 22 juin 2011

Objet : Négociation de la Clause Sociale du Cahier des Charges
Réf: 01/06/11/RG/IS

— ———-Madame-'Administrateur, Mesdames, Messieurs
Nous avons le plaisir de vous inviter à la réunion de négociation de la Clause Sociale du Cahier
des Charges de la garantie 32/03 Isongo, entre la Sodefor et les Groupements Ibeke-Bolia,
Bakwala et Nkile.

Cette réunion se tiendra au foyer de Sodefor au beach d'Isongo les 2, 3 et 4 juillet prochains. Le
début des travaux est prévu pour le samedi 2 juillet à 10H00.

Bien entendu un per diem sera versé aux personnes invitées afin de couvrir les frais de cette
réunion

Comptant sur votre présence,

Veuillez agréer, Madame l'Administrateur, Mesdames, Messieurs, l'expression de nos sentiments
de franche collaboration.

Le Responsable de la Certification

Richard Garrigue

Siège d'Exploitation de Nioki - District de Maï-Ndombe / Province de Bandundu - R.D.C.
NRC. 32414-—KIN— ID. NAT. K 25452 — IMP — EXP. K 26458 T
Réunion de Négociation de la Clause Sociale du Cahier des Charges

Garantie 32/03
Programme
Samedi 2 juillet 2011
Thème Intervenant Horaire
Accueil des participants / café Organisation 09H00 | 10H00
Mot de l’Administrateur du Territoire Gabrielle Mangui Iseka 10H00 | 10H10
_Mot du Chef de Secteur Bolaluanga Nkolembo 10H10 | 10H20
Mot du Chef de Groupement Ibeke Bolia Bolawengi Nyate 10H20 | 10H30
Mot du Chef de Groupement Bakwala Ion Mputu Mbenga 10H30 | 10H40
Mot du Chef de Groupement Nkile 10H40 | 10H50
Mot du Représentant des Peuples Autochtones 10H50 | 11H00
Mot du Représentant des Confessions Religieuses 11H00 | 11H10
Mot du Député Provincial Honorable Bolawaté 11H10 | 11H20
Mot des ONG accompagnatrices UDME 11H20 | 11H30
Mot du Représentant WWF WWF 11H30 | 11H45
Mot du Consultant Joël Tikala 11H45 | 12H00
Mot de la Sodefor José Barbosa 12H00 | 12H30
Présentation des participants Participants 12H30 | 13H00
Présentation du programme Gabriel Mola 13H00 | 13H15
Déjeuner 13H15 | 14H00
Identification des parties prenantes aux négociations | Gabriel Mola 14H00 | 15H00
Exposé sur le cahier des charges Erasme Kiamfu/Garrigue 15H00 | 16H00
Echange Ensemble des participants 16H00 | 17H00
Synthèse et Clôture de la réunion | Modérateur 17H00 | 17H15
Dimanche 3 juillet 2011
Thème Intervenant Horaire

Accueil des participants Organisation 08H30 | 08H45
Lecture et adoption du PV du 2 juillet Secrétariat 08H45 | 09H00
Lecture commentée de l’arrêté 023 Gabriel Mola 09H00 | 10H30
Echange Ensemble des participants 10H30 | 11H00
Pause café 11H00 | 11H30
Data + Nil a déde de rnsins Fiapass LES MN
Déjeuner 13H00 | 14H00
Présentation des besoins de la population nd FES e 14H00 | 15H00
Echange Ensemble des participants 15H00 | 16H00
Synthèse et Clôture de la réunion Modérateur 16H00 | 16H15

Lundi 4 juillet 2011:

1

Thème Intervenant Horaire

Accueil des participants Organisation 08H30 | 09H45
Lecture et adoption du PV du 3 juillet Secrétariat 08H45 | 09H00
Evaluation chiffrée des projets Erasme Kiamfu/Garrigue 09H00 | 9H30

Echange Ensemble des participants 09H30 | 10H00
Pause café 10H00 | 10H15
Choix des infrastructures dans les deux groupes | Comités de négociation 10H15 | 11H00
Etablissement planning des réalisations Erasme Kiamfu/Garrigue 11H00 | 11H30
Ajustement des budgets Erasme Kiamfu/Garrigue 11H30 | 12H00
Déjeuner 1 12H00 | 13H00
Lecture des clauses sociales complétées Gabriel Mola 13H00 | 14H00
Signature Personnes concernées 14H00 | 15H00
Ras du Chef de Groupement Bolawengi Nyate 15H00 | 15H10
EL du Chef de Groupement Ton Mputu Mbenga 15H10 | 15H20
Et clôture du Chef de Groupement 15H20 | 15H30
Mot de clôture du Chef de Secteur Bolaluanga Nkolembo 15H30 | 15H40
Mot de clôture de la Sodefor José Barbosa 15H40 | 16H00
Clôture de la réunion Gabrielle Mangui Iseka 16H00 | 16H15

PROCES VERBAL DE LA PREMIERE JOURNEE DE NEGOCIATION DE
LA CLAUSE SOCIALE DU CAHIER DE CHARGES ENTRE LA SODEFOR
ET LES COMMUNAUTES LOCALES DANS LE SECTEUR DES BOLIA.

——%’an 2011, le deuxième jour du mois de juillet à 13h45° s’est tenue la première

réunion de la première journée de négociation de la clause sociale du cahier de
charges dans l’hangar de l’exploitation forestière d’Isongo à Bokama, devant les
représentants ci après :

1. la délégation SODEFOR

2. les communuates locales

3. les négociateurs

4. 1” ONG accompagnatrice UDME

5. le représentant de WWF

6. les représentants des confessions religieuses

7. les autorités de l’Etat

8. l'honorable Député Provincial

L Ordre du Jour

7 - Mot de l’Administrateur du Territoire

- Mot du Chef de Secteur

- Mot du Chef de Groupement Ibeke Bolia

- Mot du Chef de Groupement Bakwala

- Mot du Représentant du Chef de Groupement Nkile
- Mot du Représentant des Peuples Autochtones

- Mot du Représentant des Confessions Religieuses

- Mot du Député Provincial

- Mot de l'ONG accompagnatrice UDME

- Mot du Représentant WWF

- Mot du Consultant

- Mot de la SODEFOR

- Présentation des Participants

- Identification des parties prenantes aux négociations

- Il était 13h45? lorsque Mr l’abbé Joseph BELEPE d’Inongo et modérateur de la
circonstance à travers une petite prière de remerciement souhaitait la bien venue aux
invités aux assises suivi de la présentation des participants.

- Une intervention inopinée de l’honorable BOLALUETE a fait mention de
l’absence qu’il juge malheureuse du groupement LOKANGA quand bien même ce
groupement regorge en son sein des bois qui peuvent être exploités.

- Mr Gabriel MOLA représentant Fédérations des Industries de Bois ne va pas tarder
pour expliquer que le moment n’est pas encore là et que la question sera abordée
lorsqu’on va aborder les parties prenantes aux négociations.

- Pour sa part, Madame Administrateur Gabriel MANGI ISEKA a adressé son mot
de remerciement pour l'intérêt que tout le peuple BOLIA attache à cet événement
qu'est la signature de cahier de charge et sa joie fut parfaite pour l’accomplissement.
- Le chef de secteur des BOLIA Mr BOLOWANGA NKOLEMBO n'est pas resté
insensible tout en parlant que la négociation se définit comme une entente entre les
parties et la finalité ce pour hisser le secteur des BOLIA dans son développement.
- À son tour, le chef de groupement des IBEKE/BOLIA BOLAWENGI NYATE a
remercié Madame Administrateur sans oublier le personnel SODEFOR et tout le
monde qui a consenti de venir en cet endroit : il a fait remarquer qu’il était le chef
des ILANGA. C'est-à-dire le chef de tout BOLIA tout en émettant un vif souhait de
voir ces assises une véritable occasion de raffermir l’union.
- Quant au chef de groupement de BAKWALA Mr ILONGA MPUTU MBENGA
qui ne s’est pas écarté dans les remerciements comme ses prédécesseurs sauf
fustigeant. Les propos tenus de chef de chefs par les groupements des
IBEKE/BOLIA. Nous sommes tous égaux dans nos fonctions point de citation.
Ces remerciements sont allés droit au chef de l’état pour avoir mis ce cadre qui est la
réalisation du code forestier.
- Le préposé du chef de groupement de NKILE Mr ENGO SALE a remercié
l'assemblée et a souhaité voir les gens de BOLIA se mettre ensemble pour le
développement et non pour leurs intérêts égoïstes
- La représentation de peuple autochtone par Mr MBOLOKOLO LOKOLO
s'exclamé pour les organisateurs de les avoir associé dans ces assises qui
déterminent le développement de tout BOLIA.
- Les confessions religieuses à travers leur représentant ont félicité l’organisation de
ces assises tout en demandant que l’union demeure à jamais dans le BOLIA à
travers la signature de cahier de charges en implorant que le Tout Puissant reste avec
tous durant les assises.
- Le député provincial BOLALUETE a pris la parole pour expliquer le cahier de
charges en passant et l’Arrêté Ministériel 023 du Ministère de l'Environnement.
Quant à lui, la négociation devait se faire une fois pour toute la concession au lieu de
la fractionner chaque 4-5 ans.
- Il a encore enchaîné que maintenant nous nous trouvons ensemble pour construire
afin d’aboutir à une meilleure négociation.
- Si dans le temps il y avait de problème ce parce qu’il y avait une exploitation basée
sur de conventions mais aujourd’hui avec la loi nous estimons que ses lacunes sont
balayées.
Nous ne voulons pas que la SODEFOR puisse négocier avec une famille de chef de
terre, mais plutôt avec la communauté pour le développement.
- Le représentant de l'ONG UDME, Mr BRUCE a remercié Madame
l’Administrateur, l’Honorable, tous les représentants de la SODEFOR, Mr
GARRIGUE et tout le monde de BOLIA. Si je suis ici ce parce que je suis
représentant de l’'UDME qui veut dire (union pour le développement des minorités
EKONDA). EKONDA mal transcrit veut dire simplement BOKONDA ou la forêt.
Voila notre dénominateur commun avec toutes les activités qui concernent une
exploitation forestière, nous avons expliqué partout le code forestier et nous disons
que négocier, c’est cheminer ensemble pour trouver une bonne issue. (Donnant
donnant).
Mettons nos divergences de cotés pour obtenir des résultats palpables. Aujourd’hui
ce le dernier jour de tout ce qui avait été entrepris depuis 2002 étape par étape et
aujourd’hui ce sont les mesures d’application.

2
- Le représentant de WWF Mr CHRISANTHE a dit merci au modérateur du jour, à
Madame l’Administrateur, à l’Honorable député, à la SODEFOR ct à toutes les

La définition du mot négociation a été donné par beaucoup qui m’ont précède, mais
une chose qu’il faut rappeler est que une bonne négociation demande du respect, de

Connu si macabre dans le passé (depuis 1949) résulte de l’inexistence du code
forestier.

Depuis 2002 où le code forestier a été institué, fini les Pratiques d’antant qui
’échange de l'exploitation avec de biens au profit d’un individu. Tout le
monde a parlé de la loi, observons tous la loi si quelqu'un n’a pas compris la loi,
qu’il demande et Pexplication lui sera fourni, mais s’il connaît la loi et qu’il agisse

La négociation demande aussi la repentance, sincère d’un chacun pour amorcer une
nouvelle démarche. Apres ces propos, l’orateur a enchaîné la manière dont le
Programme va se poursuivre et la pause de la journée est intervenue à 15h30° suivi
d’un déjeuner aux invités.

A 16h30 reprise de la journée par Gabriel MOLA parlant de l'identification de
parties prenantes aux négociations tout en expliquant comment on est arrivé à cette
formule ou choix de parties prenantes. Rien ne sert de murmurer sur la façon ou le
choix, mais plutôt il est important d’être disposer à comprendre et avancer un
palliatif pour régler la situation.

Le travail des équipes d'Aménagement à travers leur cartographie nous démontre
comment on est arrivé au découpage des assiettes annuelles de coupe.

Ainsi, tenant quelques fiches relatives de chef de terre et les renseignements y
afférents Mr Gabriel MOLA à insisté sur le fait que ces informations sont celles à
notre possession et il reste aux chefs de terre que vous êtes avec le concours de chefs

x
de groupements et secteur, de nous éclairer en S’appuyant sur la transparence qu’on a
évoqué ci haut.

Quelques questions ont été posées dans la salle, il s’agira de :

- Mr NGANDO IBOLE: chef de terre de BAKUMU s’érigeant contre Mr
BOTANGA pour cette fonction et prenant en témoin le chef de secteur des BOLIA,
ceci a provoqué de tumultes interpellant tout le monde (groupement ou chef de
secteur) jusqu’à demander par ironie si ces données étaient fournies par satellite.

- Mr BOIKA WEMBONGDO de sa part s’est présenté comme peuple autochtone de
LOILE et demande pourquoi dans les rangs de chef de terre à LOILE, il n’y a que le
nom de Mr MBOLIA LUKULI où est parti lui BOIKA et MBO MPI tous deux chefs
de terre.

La réponse de l’orateur Mr MOLA : retirons nous pour la rectification de la situation
et le tout sera mis en ordre. Ceci en responsabilisant les chefs de groupements à qui
il a confié les listes pour que le jour suivant la situation clarifiée puisse être donnée.

- Motion de Mr GARRIGUE : ce matin le représentant WWF nous a exhorté sur le
respect, l'honnêteté et la transparence, voila que tout à l’heure il y a un chef de terre
de BAKWALA qui vient d’arriver et que quelqu'un a déjà signé à sa place soit
disant qu’il est membre du comité de négociation.

- Réplique de la part du chef de groupement IBEKE tout le monde ici n’est pas chef
de terre, il y en a qui vient en tant que comité de négociation. Après ce petit blocage,
Madame l’Administrateur est intervenue Pour un appel au calme et une exhortation à
l’apaisement pour aller de l’avant. Mr GARRIGUE à annoncé à l’assemblée que le
prediem est fixe à 7000 fc X 3 jours = 21000 fc.

Toutes les personnes qui n’étaient pas invitées auront 3500 fc et s’il s’avère, qu’elles
sont reconduites par le contrôle des chefs de groupements il leur sera versé la
différence autre, si non le reste le sera en tant qu’observateurs.

Une intervention musculeuse Mr BOLA BOYIKA surgira parmi l’assemblée pour
demander que le prediem soit de 30000 fe parce qu’il s’agit de négociation.

A répliquer Mr MOLA : nous ne sommes pas venus négocier le perdiem, mais plutôt
le cahier de charges.

Retenez que les prévisions pour le prediem tablaient sur 60 (soixante) personnes
invitées au lieu d’une centaine que vous êtes.

Il était 17h00” et fin de la journée clôture par une petite prière par Mr l’Abbe Joseph
BELEPE

Fait à Isongo le 02/07/2011

Le Rapporteur

Floribert MUKENDI
PROCES VERBAL DE LA PREMIERE JOURNEE DE NEGOCIATION DE
LA CLAUSE SOCIALE DU CAHIER DE CHARGES ENTRE LA SODEFOR
ET LES COMMUNAUTES LOCALES DANS LE SECTEUR DES BOLIA.

———{#%'an deux mille et onze, le troisième jour de mois de juillet s’est tenue dans le

hangar de la SODEFOR chantier d’'ISONGO la deuxième journée de négociation
pour la signature de la clause sociale de cahier de charge pour la garantie 32/03 à
ISONGO.

Etaient présents :

. la délégation SODEFOR

. les communuates locales

. les négociateurs

. ONG accompagnatrice UDME

. le représentant de WWF

. les représentants des confessions religieuses
. les autorités de l’Etat

. l'honorable Député Provincial

Co 1 O Li BR W D —

. Ordre du Jour

Cul

- Lecture et adoption du PV du 2 juillet

- Poursuite de l’Identification des parties prenantes aux négociations
- Exposé sur le cahier de charge

- Lecture commentée de l’arrête 023

Heure 10h30° levée de rideau par Mr Abbe Joseph BELEPE par une exhortation
tirée du Psaume 23, Cantique de David, cette deuxième journée de négociation
lancée par Madame l’Administrateur à commencé par la lecture de PV de la journée
de 02 juillet par le rapporteur et laquelle lecture était à la satisfaction de l’assemblée
en présence.

Un amendement de l’Honorable député a consiste de dire que le mot d'ouverture
pour notre premier journée a été fait Madame l’Administrateur, que pas Mr abbé
Joseph

La poursuite de l’identification des parties prenantes n’était pas aisée à cause de
beaucoup de confusion et du non respect des invitations lancées dans les rangs de
chef de terre et les membres des comités de négociation.

Pour pallier à cette difficulté, il a été procédé au reanenagement de listes sur base de
la réalité et était décidé que le surplus de personnes non invités devaient assister en
tant qu’observateurs c.a.d au rang de notabilité seulement.

Une intervention du représentant de WWF a fait savoir que la salle bien que pleine,
il n°y avait pas plus de femmes représentées et que parmi les personnes qui n’étaient
pas encore admises d’entrer, on voyait de femmes parmi elles. Passant un peu cette
question à l'assemblée, tout le monde était unanime et cette femme au nom de
Pascaline ENGO a été acceptée comme membre actif dans le comité de négociation.
Mr BOLO MBALA, chef coutumier et chef de terre BAKWALA s’est levé pour dire

que dans cette salle il est invité en tant que chef de terre de MBALA, et voudrait

savoir pourquoi les autres chefs coutumiers n’ont pas été intéressées.

La réplique de Madame l’Administrateur a fait savoir qu’il s’agit seulement d’une

représentativité et que tout le monde ne pouvait pas être appelé, toutefois, vous qui

êtes venu vous demeurez la porte parole et l’ Ambassadeur de ceux qui sont restés.

Ne nous distrayiez pas, nous avons beaucoup à faire.

Expose sur le cahier de charge par Mr GARRIGUE : pour parler du cahier des
——charges, quelques questions et préalables sont posés par exemple :

- Est-ce les gens paient les taxes ?

- Est-ce qu’il y a des usines de transformation de bois pour les gens qui exploitent ?

- Est-ce que ces forêts où on est en train d’exploiter ont été prises après le moratoire

ou pas ?

Est-ce qu’il y a eu notification de la SODEFOR pour la garantie 32/03 tenant lieu du

moratoire autorisant la SODEFOR à pouvoir entreprendre les autres étapes, etc.

Pour tout ceci, il est établi que la SODEFOR est en règle de ces préalables et il

restait question que le gérant statutaire qui est Mr ALBANO puisse descendre sur

place pour la négociation de la signature de clause sociale de cahier de charge.

Ainsi donc, la notification de la délégation de signature pour la clause sociale cahier

de charge à été donné à Mr GARRIGUE pour les groupement des IBEKE/BOLA,

groupement BAKWALA et groupement NKILE comme le prouve la lecture en

annexe.

Le Député Provincial BOLALUETE a demandé pourquoi ont continue toujours a
parlé de la garantie 032/03 au lieu de concession pourtant depuis 2008, il y a eu
conversion de titres.

Réplique par Mr GARRIGUE au vue de conditions déjà remplies, notre garantie
032/03 est convertible, mais ne l’est pas encore, elle le sera juste après la signature
de cahier de charges.

Motion de l’Honorable BOLALUETE : nous sommes en train de négocier le cahier
de charge, ceci exige un climat d’abord de paix et de tolérance, en ce titre je viens
plaider et demander une intervention pour nos deux chefs de terre qui sont incarcères
par la Police à cause d’un mal entendu entre eux avec les autorités de la SODEFOR.
Ensuite, je voudrais que la SODEFOR vienne en aide à nos amis de CEI pour
l’acheminement de kit d’enrôlement.

Le modérateur saisissant l’adresse de l’Honorable, s’est tourné vers la SODEFOR
qui n’a pas tardé par son chef de chantier Mr MAMPUYA a démontré et a expliqué

_ à l’assemblée avec témoignage en appui comment cet événement était arrivé tout
simplement par entêtement et manque de civisme, un mot de libérer ces personnes
était quand même lance par le chef de chantier et à la satisfaction de tous.

Pour l’acheminement de kit d’enrôlement, le chef de chantier a éclairé depuis
toujours il n’y a pas une autre personne qui fait ça si ce n’est la SODEFOR et avant
de se plaindre il faudrait commencer par demande le service.

Sur cette note intervient la pause et il était 13h45’.

- À la reprise de travaux 15h30’ Mr GARRIGUE a fait savoir qu’il faut considère
deux points dans ce concerne le cahier de charge a savoir :

- lér Plan de gestion

- 2 éme Clause sociale
Le plan de gestion traite du programme de l’exploitation
La surface sur laquelle on va travailler quelles sont les précautions à prendre devant
l’environnement etc.
Dans la clause sociale on parle de réalisations des infrastructures socio-économiques.
Dans le cahier de charge nous avons seulement un plan de gestion tandis qu’il peut y
avoir une, deux ou trois clauses sociales.
Qu'elle surface a-t-on droit d’exploiter ?
La loi indique qu’on a droit à 1/25 de la concession totale, et pour ce cas notre
concession ISONGO 032/03 possède 113.900 ha, mais la superficie utile en est de
104.910 ha travail rendu par SPIAF. Si l’on prend 104.910 ha divise par 25 ans de
garantie, nous avons droit à exploiter 4.195 ha par an avec une tolérance de 5% .
Tenant compte de cette situation, les assiettes annuelles de coupe sont tracées selon -
- la superficie à exploiter et se présentent de la manière suivante : AACI = 4.404 ha,
AAC2 = 4.197 ha et AAC3 = 4.195 et AAC4 = 4.197 ha, correspondant à nos
prévisions d’exploitation.
Une fois les assiettes annuelles de coupe définit, il faut regarder les limites entre
différents groupements pour voir si il y a un ou plusieurs groupements sur une
assiette annuelles de coupe, car ce travail va permettre de verser pour le fond de
développement les dividendes relatives à chaque groupement. Pour cette fin, une
équipe de délimitation composée du délègue de Madame l’Administrateur et du
charge de l’environnement a été dépêché sur terrain pour le traçage de la délimitation
comme vous le verrez dans la carte entre IBEKE/BOLIA et NKILE ou entre
BAKWALA et NKILE ça c’est répondre à la question comment nous allons
travailler et comment nous allons repartir le fond de développement sauf s’il ya des
questions.
—La-première réaction fut celle de Mr ENGO SALE représentant du chef -de-
groupement NKILE qui estime que la délimitation entre IBEKE/BOLIA et NKILE a
été mal tracée et qu’il ne reconnaît pas ça.
A son tour, Madame l’Administrateur a fait savoir que le traçage dé limites par la
SODEFOR n’est qu'une idée car les limites administratives restent du ressort de
l'Etat que les petites anicroches ne puissent pas nous empêcher de poursuivre notre
objectif, car le développement sera fait dans l’ensemble du secteur BOLIA sans
distinction.
Jacques BOLA NSIMBO chef de terre et membre du comité de négociation
IBEKE/BOLIA lui n’a pas entendu de cette oreille. Pas question de repartir
équitablement le fond de développement, chacun doit jouir proportionnellement à sa
superficie. qu’on nous dise ici combien pour IBEKE/BOLIA et combien pour
NKILE.
Le chef de groupement IBEKE/BOLIA Mr BOLAWENGI NYATE quand à lui a
demandé si les protocoles signés avant et non réalisés par la SODEFOR tombent où
ils vont continuer ?
Mr GARRIGUE : nous étions en train de vous expliquer la façon dont nous allons
travailler avec vous, mais nous ne sommes pas encore entrés au fond mais je vais
tout de même répondre à la question.
La date de 02 avril 2008 prouve que la société avait rempli ses obligations vis-à-vis
de l’Etat et communautés riveraines.

Hé
Comme vous parlez de litiges, nous disons que depuis Octobre 2008 nous avons le
travail déjà fait que nous allons vous distribuer demain pour que vous compreniez
mieux les chiffres vérifiés par les services concernés de l’Etat

Nous avons calculé le volume selon l’arrête 023 depuis octobre 2008 jusqu’en
décembre 2010, et la caisse du fond de développement présente 139.576 $
Américains pour IBEKE/BOLIA pour NKILE, on a travaillé un peu et le chiffre est
de 629 $ américains.

Sur la même période, IBEKE/BOLIA pour les réalisations déjà faites 143.000 $
américains et les engagements en cours pour 102.000 $ américains soit un total de
245.000 $ américains.….rappelez-vous que le fond développement est de 139.500 $
américains.

Motion du chef de groupement BAKWALA :

- Chez moi à BAKWALA on a rien fait malgré que j’entende le trop fait chez les
autres.

- Mr GARRIGUE : nous allons donner les recettes générées par l’exploitation par
— chaque groupement et vous allez vous le discuter entre vous demain matin pour nous.
rendre la suite. Maintenant nous allons vous distribuer l’arrête 023 du 07 juin 2010.

- Le Président de la Fédération des Industries de Bois a procède à la lecture
commentée de l’arrête 023 article par article.

Il était 18h00° à la clôture de la journée qui s’est termiré par la bénédiction de Mr
l’Abbe Joseph BELEPE

Fait à Isongo le 03/07/2011

Le Rapporteur

Floribert MUKENDI
L'an deux mille et onze, le quatrième jour de mois de juillet

Etaient présents :
1. la délégation SODEFOR
2. les communautés locales
3. les négociateurs
4. ONG accompagnatrice UDME
5. le représentant de WWF
6. les représentants des confessions religieuses
7. les autorités de l’Etat
8. l’honorable Député Provincial

L Ordre du Jour

- Exhortation par Mr Abbé Joseph

- Lecture et adoption du PV du 03 juillet

- Explication sur le calcul de contributions prévisionnelles
- Présentation des besoins de communautés

La journée a commencé à 10h30? par la lecture du Psaume 120 par Mr abbé Joseph,
le modérateur du jour suivie directement de la lecture et de l'adoption de PV du 03
juillet.
Le certificateur GARRIGUE a procédé à la distribution de tableaux de calcul de
contributions prévisionnelles et à leur explication point par point pour tous les
groupements.
Il a expliqué les classes des essences exploités et leur contribution par volume dans
le fond de développement.
Ainsi, par rapprochement, il a fait voir que les rapports entre le fond de
développement avec la clause sociale pour la période de 2008 à 2010, qui se présente
de la manière ci-après :
- IBEKE/BOLIA : 139.500$ fond de développement contre
143.000$ réàlisation clause sociale
__ -NKILE : 629$ fond de développement contre
25.000$ réalisation clause sociale
- BAKWALA : n’est pas concerné par cette situation.
A la question de savoir si ces réalisations sont effectivement faites l’assistance a
répondu par affirmative tout en épinglant.
- Mr ENGO : pour le compte village Mpaha l’école existe, mais il n’y a pas eu
d’estrade, ni de latrines, en plus le pavement a été fait avec de la terre jaune.
- Mr GARRIGUE après consultation avec le charge socio éco a confirmé ces
allégations tout en précisant qu’il y a un programme village assaini et école assainie
de l'UNICEF qui bientôt sera là, il apporte le matériel et le reste de travail ce la
contribution de communautés.
- Mr Jacques BOLANSIMBO de Ibeke : l’école primaire catholique a été construite
avec le concours de la communauté qui a pris en charge les frais de construction
murs tandis que la SODEFOR s’est occupée de la charpente, tôlage, pavement,

9
crépissage, couleur, équipement banc et tableaux. Pourquoi le montant est resté
toujours de 18.000$ comme pour les autres écoles entièrement prises en charge par
SODEFOR.

- Mr GARRIGUE : les frais de construction représentent une petite fraction dans
l'ensemble du coût et ceci constitue un petit détail.

- Mr ENGO MPIA de Bokama : depuis que nous avons commencé ces assises, je
n'ai pas encore entendu parler de Bokama comme ailleurs, dans cette salle, ma
présence l’est en tant qu’observateur.

- Mr MOLA : Bokama fait partie de groupement NKILE lorsqu'on traite les
problèmes de NKILE y compris aussi Bokama

- Mr BOLANSONGI a Bakwala : il y a des litiges qui ne sont pas terminés.

- Mr Honorable : je vous exhorte mes frères à ne pas pointer de particularités ou
accuser l’esprit de refoulement qui risque de compromettre.

- Mr BOITE MBONDONGO : je me présente ici parce que j’ai été parmi ceux
qu’étaient à la commission ministérielle pour la conversion de titre, et la question
que je pose, Est-ce que nous sommes durant la période de moratoire ou pas ?

- Mr MOLA : moratoire veut simplement dire arrête ministériel interdisant l’octroi
les forets ou concessions. Pourquoi a-t-on pris le moratoire ?

1. Parce qu’il y a eu beaucoup de confusion dans le secteur forestier.

2. Parce que beaucoup de gens ont pris les forets et ne jamais opérer l’exploitation.

3. Parce les gens ne payaient pas les taxes de superficies qui s’élèvent à 0,50$ par ha.
Ensuite vient la Banque Mondiale avec le réchauffement climatique pour tout ça, les
personnes ont été interpellées à Kinshasa pour savoir la situation réelle de chaque
concession forestière.

Trois conditions ont été posées pour être retenu comme exploitant.

1. Preuve de paiement des taxes depuis 2003

2. Disposer une unité de transformation

3. Prouver que la forêt a été acquise avant la publication du code forestier ou le
moratoire.

Dans le F.I.B seulement trois société ont eu de problèmes à savoir : I.T.B, CONGO
FUTURE, SAPO.

- À la lumière du resserrement de conditions et leur allégement, nous comptons ce
jour 80 titre convertis, donc le moratoire ne concerne pas ces 80 titres et par-dessus
pas la SODEFOR

- Intervention Mr Joël Tian: je suis passé au devant de vous pour parler de
— l’ensemble de BOLIA et vous demander dans le carde de ce que la société met-en
notre disposition à travers le fond de développement, si nous pouvons voir la
possibilité de prise en charge pour quatre (4) écoles par groupement dans la
mécanisation, encore envisager la réhabilitation dans la structure d’accueil à l'hôpital
général d’Inongo.

- Le représentant des peuples autochtones pour sa part à insister à ce que le
certificateur instruise aux responsables SODEFOR de respecter les essences
alimentaires lors de leur exploitation, car ce de ça que nous vivons, il a une liste de
ces essences.

- Apres avoir terminé la présentation de besoins par chaque groupement Mr
GARRIGUE a pris la parole pour annoncer ce qui suit :

10
- Tous les engagements pris auparavant seront réalisés malgré les écarts qui peuvent

être constaté entre fond de développement face aux réalisations comme on le voit à

IBEKE/BOLIA

- Aux amis de BAKWALA et NKILE, les compteur sont remis à zéro c.a.d malgré

ce que nous avons déjà fait leur champ d’action reste encore vierge.

- Maintenant que nous avons établis les prévisions, vous allez nous dire ce que vous

allez faire avec le fond de développement mis en votre disposition. Cependant, la

chose la plus chère que vous avez demandé ce le transport Ça veut dire la SODEFOR

doit acheter un ponton, un Pousseur, engager un capitaine, etc.

- La deuxième chose encore chère ce sont les routes. Par ex: seulement à
-_IBEKE/BOLIA les routes totalisent 230.000$.

- Mr GARRIGUE : nous vous donnons ces tableaux de besoins chiffrés selon vos

priorité pour voir réellement ce que nous pouvons faire et encore, chaque

groupement va délégué une personne se mettra ensemble avec moi et Mr

MAMPUYA pour voir les possibilités de routes.

La clôture de la journée interviendra à 18h00? avec la lecture du Psaume 8 par Mr

Abbé Joseph

Fait à Isongo le 04/07/2011

Le Rapporteur

Floribert MUKENDI
sewwe1801d xnene1] TIOZ-TIOZ leydou une] een] VIVMAVA|

vh08 3Y381 uawodno1o saowwelSoid suonesi|e21 [eJ0L

WOÿ9xwgs] Ssanbiiq sep uoresiqey e] Suep inejua1] ZIOZ-IIOC auewunud 31093 esuod
Ui 0ÿ'9 X Wu 96 Sjuessiu} xnene11|  TIOZ-0T02 aueWund 21093 equol|
sawuwuer8o1d xnenes| | ZIOZ-ITOC UPAPAUU UOSIEN 2yaql
Souwuuel8o1d Xnenei]| ZTOZ-ITOZ EDERETENT ENS syeqi]| V1108 33381
squessiui} xnenes1]  TTOZ-OT02 eue oxeqi
| 00081 WOtÿaxw96]  senbliq sep uonesuqe] ej Suepinajual| ZIOZ-IIOC aueuuud 31093 EXT
uo}2n1}SU03
[mo suoisuauuiq 2813 re seinpnusemui,p adÂL È e8ellA | uawodnois
sagwwuel8o1d sanbluouo23-0130s suorjesi|291 Sap 233
000 £b VIVMAVS iuawadno1o suoresi]e91 18]
000 6 Wu 9‘9 x W ÿ'0S ajeuuone:sdo ‘asdinbe ‘agua ]| OTOC CORRECTEMENT ETS] ejequ
000 9 WBgXWbT (sainauaixe sainyuino}) sure] TIOZ uPapaui 2p UOSIEN ejequ
000 8T ui 0ÿ'9 x Wu 96 ajjouuonesodo ‘aodinbe ‘aauiu21|  OT02-600€ 211EPUO3S 2/09} CET PES
000 I WZIX WU OZ uuonegdo dinbs euue1|  TI02-010c D1qnd ayoien CET

000 EtT

VII08 3X381 Juewadno1s sUoESIEDI 1E1OL

000 Z wugxWuST

ui 0ÿ'9 X Wu 96

e1iesuadsiq
211BPUOD2S 21093

ui 0v'9 X WI 96

ajeuuonessdo ‘eodinbs ‘eouiwia1| 0102-6004 e1euuiid 2,023

CZECES

ajeuuoneido ‘aadinbs ‘souiw131|  TIOZ-O10c
1j ue juauadinbs ‘auiuia]|  OT0Z-6007

eiewund 2,023
ETCSETENTESITEEEM

guiW31|  OTOZ-6007
ajeuuoneiodo ‘aedinbe ‘aouiuia]| 0107-6002

Wu 8 X U 09)

sino2 ue juauuodinbs ‘aouiu121|  ITOZ-O102 211EpPUO23S 3/02}

ui Oÿ'9 x Wu 96

CUZETES

211epu092s anbi[0y}e2 21023
21/EPUOD2S 31023

ajeuuone:sdo ‘eodinbs ‘oouiwia]|  TIOZ-0T0c
ejeuuonessdo ‘asdinbs ‘aaulu13]| 6007-8002

MESN
MESN
eyedW
21101
1241] vnog 33381
2xoql
2x2ql
2y2q
ej2q0g

U 0ÿ'9 X 96 ajeuuonessdo ‘epdinba ‘aouiwi31| TIOZ-OT0c 21euuid 21093
JIDIN Juetuadno1o suorjesije21 J8J0L
W6XWOT euuoresodo uou ‘sanay2e xnene11|  OT0Z-6004 auesuadsiq EE]
Ui 0ÿ'9 X Lu 96 ejjouuoneisdo ‘asdinbse ‘aouiua1| 6007-8002 21IEPUODSS 3/02} EE] Cou]
Il UOI}2n1}SU02
SuoIsuauuiq | 2e auuy Sainpnasesqui,p adAL [ 23ellA Auewadnoin

n

8007 Aüébo sindop £0/7€ anueies e] suep sapsije21 sanbiWiouo23-0120s suoljesi]291 Sp 1273

|
%SL 2P WeWSngjsid 8p ne} Un 28h 6 20]q a] inod uoyoadso1d E] 2p Sanssi saauuoq

1X3S08 N

18£'9r9 8€ tt 8 O/ve 1V1OL
3 T Z
= z =:
z z =
= t =
LV'ELZ 4

ofololm|e|le

Slelelelslelelelsls

ms oi 3ONO1 3SS09
L2 16€ 81V19 3SS08
Ov'29c + 190 + LA VONVNWO8
9B'PEE LE ç 19T 9 906 EL 3ON3M A
gwne$ ajenuuy ]
)0} juejuo US JEUON oise eu ua 6 20jg 181918 LUI09 LION esse])
L Ronpoid ‘Jns uoyejode:}xz
vhog :1nepes O9NONI 3HIOLIH431L
£O/ZE :enueieo EJEMYEg :JUeWednoiS  JYNOQNIVA 19I41SIq

O9NOSI £0/ZE ILNVYVO TZ 9VV SITIANNOISIAFHd SNOIINSIALNOI S3Q 1n927V9

|
Il
|
%SL SP luewangjeid
ep xne} un oene jueuueBeueuue p S81EJUSAU }2 QE }2 6 S20q suoyoedsoid sep sJeynsau : 1ejodeuxe nod sanusyei saauuog

007'£EZ pS

08"2S
02'29
09'GpE
CXZ22
00'800 +

A

00'009 St ocL6

ajenuuy
uoyonpoid

121918 LUUI09 WON esse]9

1810} JUEJUOW

US JUEJUON

ue ‘pins uorjejode1x

vhog  :1n8p8S O9NONI : 2HIOLIHHAL
£OIZE : ejuele) EJEMYEg ‘JueWednolo  JANOQNIVA : 19141SIQ

O9NOSI EO/ZE 3ILNVAVO € Owv SITIANNOISIA3Hd SNOLLNBIAINOI SIG 1N97V9

|
|
%SL 2P JuUaWSna|a1d
ep Xne} Un 9818 JuUeWIeBEUSLLE,p SS1EJUSAUI }9 9€ J8 6 S90jq suoyoadsoid sep sjeynsai : 1eJodeuxe nod senusje soauuog

SLE'TLE LS

AONNINHON,

00'GEL
€9'22

ajenuuy
Je1238UILU09 WION 2SSe]9
| uoyonpoid eu ue ‘ins uoyejodexz

vnog  :1n818S O9NONI : 3HIOLIHH3L
I£O/ZE : SRUEIEY EJEMYEg ‘Jueednolo  JHNOQN IVN 1L9IH1SIQ

O9NOSI EO/ZE HILNVHVO + OVV SITIANNOISIAFHd SNOIINSIMLNOIN S3Q 71n97v9

|
SL 2P JueWuengjeid 8p xne} Un 98ne uoloadsoid ej ep senssi sasuuog

18S'6E £6

1H3S08

NAONNINHNN

LL'2SE

62 SbL

69086 S

OX

07 29 Lt Nn01381q
09'GpE 98 3ONO1 3SS08
1S'2v8 Liz HIV19 3SS09,

0v'S/78

98 VE6 92

1210} JUEJUOW Eune$ SenUU 12191809 LION 2SSe|)
ue juejuoy | uoyonpoig .
voa :1nepeSs O9NONI 38IOLIH43L
£O/ZE : ejueleo eJeMyeg : jueuuednois) ASNOQN IVW 191H41SIQ

O9NOSI £0/ZE ILNVHVO #LOZ-LLOZ SITIINNOISIAIHd SNOLLNSIIHLNOI S3Q 1N97V9
699 09% 18101

000 005 & 2 F a 000 09 000 CT 000 9€ 000 O0T 000 € 000 0€

O0T 05 000 9 000 CT 000 9 000 00T 00ST 000 0€

LE 0S T T T OT Li 9 T z T

ul
05 T T L OT T S T
LM 010109
lexdou,p | auoyesado 2 pue eP [BITES]
sejajen sé É # aiyde180y23 speuuosiad 1007 Hodsuerz WZTXU WT
de18i
Fa 718 HÉRSIEEN SuOsIEN Are inod a81eg FOURS 0€ Jeuiaqu | x Wu DE jeuiaqu
AuaW2SSIqe}9,p SJaU2 SUOSIEN

“essep2 1ed nea|qez T ‘esieu 7 ‘neainq I ‘sajqez/soueq
ST ‘87 98 Se|Q3 ua aunpiaano2 ‘dp ua a8euuoyejd ‘juauun juawaned ‘inauame J2 inauajui a8essid12 ‘agope sanbliq : suosiewu ‘ques ap sa1jua ‘s2[099 uol}2n1}sU09

005 005 000 9 E£ETT E£86T 199 6€ 000 89 9€€ 0S 000 ZT : 1103 Xlid
005 LA 006 00€ EEETT €£86T €E861 000 ZT 000 9 00S € 941EJUN XHd
T L L [ur4 T T z v E'8T z 0 XneJ01
T 0190104,
T T v1009
L LM
T N3Y38
T T A VIVan
T 1L3M 010108
2118/0953 |anbiipaje u asn t)ieipou | z)odinba | sauewnd saseud anoy /ayues S221n0S }ua
| nbauonqig | onequeuuny | aidoozouq pen | amnsu amynsul 2/03 21093 spanus) |weseuauy

l

| €0/2€ VIYMNVA SIHNLINHLSVYANI S3Q LNOD

Lu} / Sainau QN

OYOYE4 HOd

queuuasio1]

osuijeemM o8u0/0g

BISPN

2JOXUOMN 1211END el A 21n01 2p9

eJEQW 211euuId 21093

1121225 neaing

pUOYOG Yd 181HEND)

neassini 28ua]Iquog

eJeqW a1euuId 21023

OTEN

100} ap uie12]

neassini 23ua]|Iquog

eJeq 1e 40H

EE]

EIEW 1811enD

xud sap ajsr]

sjuod 3p qN

EST

sa}nos Sep }n07

L'an deux mille et onze, le cinquième jour de mois de juillet

Etaient présents :

. la délégation SODEFOR

-1eés communautés locales

. les négociateurs

P ONG accompagnatrice UDME

. le représentant de WWF

. les représentants des confessions religieuses
. les autorités de l’Etat

. l'honorable Député Provincial

go a Un B W N —

L Ordre du Jour

Présentations de priorités groupement BAKWALA présenté par Mr Honorable
BOLALUETE : l'expertise 93.379.582$ contre 470.669$ impossible
1. Nous contestons un peu les prix de matériau affecté dans les travaux de
___ construction.

2. Combien coûte 1 m3 de planches (bois) produits sur place ceci pour garde la
transparence dont nous avons parlé, parce que nous risquons de consommés toute
l’enveloppe à cause des surestimation de prix de matériels.
Mr GARRIGUE : BG 28 = 15$, BG34 = 11$ pour le bois 1m3 = 350$, 350$ c’est le
prix de revient.
Il faut savoir que pour faire 1 m3 de planche, chevron etc... on consomme 3 à 4 m3
de bois.
-Modérateur : vous verrez de suivre l’explication de Mr GARRIGUE je vais poser
une petite question pour le transport est-ce le prix est inclus dans le paix du
matériau ? GARRIGUE non, c’est seulement le prix d’achat à Kinshasa qui est
imputé au compte de groupement.
Mr abbé Joseph : j’interviens en disant que les prix avancés ici sont les estimations et
qu’en ce moment, du fait que le comité de gestion sera là pour la suivie des

——opérations va faire réellement son travail, il sera à mesure de maîtriser tous ces
paramètre et que si la différence positive il y en a, ça sera toujours au profit de
comité. Mr MOLA : je vous exhorte à faire un bon choix parmi les membre du
comité de gestion pour que vraiment qu’il y ait la bonne compréhension.
- Deux Centre de Santé : 6000$ x2=  12000$
- Quatre écoles primaire : 10000$ x4 = 40000$

- Institut techn Médical : = 11000$
- Machine à écrire : 300$x5 =  1500$
- Photocopieuse : 500$

- Bibliothèque à Mbala : 4500$

- Ordinateurs : 1500$x2=— 3000$
- 3 maisons à Mbala : 6000$ x 3 = 1800$
- Maisons à Boota/Weti : 6000$

- 25 Lits hôpital : S0$ x25= 12508
1
- 25 Matelas : 100$ x 25 = 2500$

Intervention WWF : ma préoccupation ne concerne pas sur le matériel que la société
dispose, mais pour ceux qui ne dépendent pas de notre ressort. Ainsi je vous propose
de mettre en place un comité d’achat qui pourra être à cote de la SODEFOR à
chaque fois qu’il y a des achats à effectuer.

Mr MOLA : nous ne pouvons nous embrouiller à propos des quantités de matériels à
affecté aux constructions. Ce pour cela qu’il existe un comité de suivi qui est comme
Police.

Même en ce qui concerne les prix, on peut toujours privilégiés la compétitivité, mais
sans encourager la fraude en autre.

Suivant l'intervention de Mr l’Honorable il nous a dit que à Inongo 1m3 s’achète
aussi à 350$. C’est pour dire que quelque part il y a une vérité et une justice, je
croyais que vous allez dire que nous somme d’accord avec le prix de bois (1m3 =
350$, mais est-ce qu’il y n’a pas un rabais tenant compte du volume de travail à
effectue et à ce moment là on pourra voit comment faire.

- Présentations groupement IBEKE/BOLIA : demande de clarification par Jacques

-Présentations groupement de NKILE : un mot d’introduction par Pasteur Ezéchias :
mon exhortation fait mentionné du rejet ou oubli du Christ Jésus dans leurs
préoccupations, je me tourne maintenant vers mes frères de NKILE qu’ils continuent
à faire confiance à la SODEFOR, pour l’achat et l’acheminent de matériaux.

- Le groupement de NKILE est très pauvre et pourtant le siège de la SODEFOR est
implanté en son sein.

- L'autre exemple à Isongo à côté qu’il faut considérer pour son développement car
longtemps

Présentations de priorités groupement NKILE 45.246.786$
- 2 Centre de Santé à NKILE et à BOKOTOKILE 7000$ x 2 = 140008
- Routes : - pont BOKAMA — ISONGO = 8800$ et la prise charge d’une portion par

SODEFOR

- ISONGO - BOTANGELE : 8800$
- Marche publique à ISONGO = 14000$
- Marche publique à LOKANGA = 14000$
Mot du préposé chef de groupement : je regrette beaucoup la façon dont nous
sommes en train de négocier ici, je prends par exemple le groupement NKILE qui est
le groupement clef car le siège même de la SODEFOR se trouve là, mais nous
voyons que nous ne sommes pas traite comme les autres.
Apres quelques moments de tiraillement, le calme est revenu au sein de chaque
groupement, et les violons se sont accordés quand à l’identification des priorités
relativement au montant du fond de développement pour chaque cas.
Mr GARRIGUE : a signifie que le léger dépassement dans la clause sociale par
rapport à la disponibilisation du fond de développement n’est pas à craindre, car il y
a possibilité de refléter le surplus sur les assiettes annuelles de coupe prochaine qui
seront définies. Apres avoir trouve ce dénouement, il a été à la pleiniere si elle va
opter pour la gestion de la caisse de fond de développement par la SODEFOR ou
elle-même se choisir une tiers personnes (ONG) capable d'assumer.

2
Il est de même pour l’exécution de travaux et le choix du partenaire.
Il est 13h30° et la pause intervient dans la satisfaction de tous en attendant seulement
la signature elle-même de la clause sociale qui intervient dés la reprise des travaux.
Annexe 08

Plans

Chronogramme

Coûts

Fond de Développement Prévisionnel
Routes

AAC
Sasse|2 9
ep
auepuoses 21093

(l
wsz FRid
np neang uonde:
wsz sinessooig
sep aies
ER
|
sossei 9
ep
De eueuud 9j093 |
di Û
u8y

sinossojoid sep ejjes + e11euuud 3e e1Iepuoses se1098 edA} ue|d
ugz

EI

use

e1e6eye L

sasieu9 Z

neainqg L
39}914 np neeing

Sesieu9 €
ejge} epueuf L
sinoss2Joid Sep ej[es

uondosoy

—

— ei

ui 9

edA} sinessezoid sep ejjes eun,p uejd

Wu € JUeLISYoN092e,p 8ES PA uoyeynsuoD
x TRE |
oge7
u£ elqueuy) ne lénéoy
L

we wuz we

ed asesuedsip un,p uejd

asnaidopojoud |

21U29 e SOULUDEUU G

eleqW 8 1e21pouu 3mANSUE |
eJ00g e SJUPUBIHSUS UOSIELU
ejeqw 8 SJUPUBLOSUS SUOSIPUI €
eeqW 2 2112102S anbauoliqlq
eJeqW e 211PpPU022S 21029
0]0]0g e autewud 21092

87009 e aJleWUd 21022

12499 e aieuwud 21022

eJeqW e aJleWUd 21022
e1eqW e Se19JEU G7
eyeqW e 1E1dou,p SA] 7
e00g e ajUeS 2p 21022
NOM e SJUES 9p 21ju92
Jenp2e 1e31dou,1 UON22J94
e1eqw op 1edou uonAed

ma [ne mioc [user | or [ne |

LA £TOT TOC TIOT
£0/2€ ALLNVHVO V1 30 VIVMAVS LNIW34NOYD NA SINDINIONOI3-0120S SNOILVSNVIH S3Q TINNOISIAZUd ONINNVId

13 2ÿ 3 12T

9L'9EL 87

00'00t

007

9L'IEL 8T

91988 Z£ J8UEU9 j2JOL

Seineue}xe Sein}iuno +

00062

Seinal9yxe S91N}IUINO} 1E30} SNOS

Wepioy

("spuob
‘seinues) alellIeounD

00'09€

000€

00'0vz

0007

ayun

SSJIEJES }009
S21098 z 1n0d J}e1n}ideoo y

00'00ÿ S

000€

ET

Se|qe L/SOUEg

00'S€

05'0

5x

00 095

100

ET

00624

00'05€

juiof-81an09 seyenbeg

OZ'SEZ

00'05€

ug'0 xXUuz|

sajeus- inod seyouelg

aL'88l

00'0S€

CNET
Sayod inod seyoueld

06 8€6 L

at

cree

eine 4

uw ÿ)
puoyeid senbejdenuo|

0007

oz

00 0€

057

5x

02 ap no)

BA

00'0S

057

ETÉTETEES

0000!

067

00 00!

067

00'001

097

uoÿeuu adinbe,p j8U9 a1IEJES,

SIeISINUEW 8JQUON

0072

00€

SielsInueuu J8leuJnol 109)

CZ

00€

Bx

00085

CZ

BIT 8p SOI)

J8ISINUSUU JEU SIQUON

SJene4

W € ep SSJene

JeISINUSU Je) J8IEUNOT 009)

00'000 8

0091

ELITE

UE 8P SeIQL

00 006

00'GL

[Br 05 es

ebessideio jueuui9)

Sinof ep 21qWON
SuoSeU 8JQUON

0000 |

00GF

00006

00'GL

x 0S es

jueuuered juetui9|

IRBTES

UOHEpUO} JUS)

SuoeU 811eJou }n07)

05'258

00 05€

100

eBeuuoyeld suoJA8UO)

SUOSELLI JSU9 SIQUON

00'10ÿz

00'06€

100

EEE)

UOSEU JeU9 J8IEUINOT 00)

00'0S1 €

zu

($ ue)

eyun xd

00926

eoeyns

inenBuo | inessiede | 1noBie]

Sainal9jx® S81N}IUINO} }009

[nm 00‘ ineBie] [m

sbureyseg

00'8p

(e112puo9es + aslewid) se[099 z sie

AnenBuo7

sinof ep squoN|
LL po z

LL vp9

ENTIENN

S2INSUSxS SSINJUINO 4

00 097

Weuoy

eMIdeen

TSpuob
‘einiiss) suaiiesunp)

SBJIEIES 1109

eyun

eyun

euun

eyun

|

5x

eyun

Senbug

al

juiof-81An09 sspenñeg

Lg 0 XWz
sesjeue inod seyoueld

uug'0 XUu7)
Seuod 1nod sayoueld

uw pl
puoyed senbejdenuos

DZ SP no)

Oÿ 8p Snoj9)

0:

ETMEEES

0!

00! ep snoj9)

OcL ep snoj9)

uoÿeuu edinbe,p jeuo e1IeJeS]

SJeISINueuu 8JqUON

BÉSLETEEUTENE)

J8ISINUSUU }2U2 SJQUUON|

J8ISINUSUU jeu 181BUNOT 1109)

201

:

| ETES

jueuusned jueuui)|

Sinof 8p 2/quoN)
SUOSEU SJQUION

BX 0S 2es

UOl}epUO} JUS)

SuoSEu J81EuNol 3109

400

eBeuuoyeld suoASy)

SUOSEU JSU2 SIQUUON

100

SUOIASUD

UOÏEUL J8U9 J8IEUINOT }n09)

eoeuns

mm

Anessieda

00'S

Sein2l12}X8 SS1NJIUINOJ ]n09

500

anoBie,

inebre

m

sbuieyseg|

00'9

edM sinessejoid sep sjjes s18Q

Se Sinof 8p 81quON]
seneuueied

SOUIEIES 3009

AnenBuo7
28'TT9E J8HUBUO |8JO 1
98'26L t Sainale}xe Sein}uino 4
00'GcY L

98‘26L tA Sainali2}x2 Sain}Iuino} [P}0} SNOS

SBJIEJES 1009
00'00L 00‘00L yepo}

000€ ET
00'oL eun
00001 0005 eyun
005 050 5x
0009 100 sion
CET 00'05€ Des

07 88 00'06€

Jnemmidese 4

Se1leJ8S [807 snos

80°+6 00'0S€

(C]

sun Sopod inod seyoueld|

uu
puoeld senbe/deruos)

09'89L ere

057 052
097

=

aline

SUOJEU SJIEJES
uo3eu adinbe,p Jeuo SJIEjES,

052
052
009
0021
0S'Er
0009
0006
00 Sp
8L'2L
08502
05292

021 8p Snoj9)
0SL ep Snoj9}
5x 8I0} 8p Sn0j)
DE]
BIQL
5x 0 es
BY 0S es

SI2ISINUSUU 8IQUION
SialSinuauu Jeljuinol 109
J8ISINUSLU JU SIQUION
JeISINUSLU J8U9 JEUINOT }n09
SInof2p SIqUON

SUOSEU SJQUON

Suoÿeuu Jaleuinol yn09
SUOSEU J8U9 SIQUON

uoÿeuu jeu Jejeuinol 3109
Sinof 8p sJqUOoN

#

olololo|s|almlololal-|—

eBeuuoje|d SUoJASUD
SUOIASUT)
Sbuieyseg

o

CA
\

e
&

($ ue)

AnoBie]
eyun xud

seljeueied

S81IEIES 1009

2  00'8p eeuns Wu 009 ineBie Wu 008 inenBuo7
edA} s1esuedsip si19q

Localisation des premières AAC Garantie d'Approvisionnement 32/03 - Isongo

Assiettes Annuelles Stratification préliminaire M ‘ilages
de Coupe de l'occupation du sol seau routier
[2] 4AC1:4404ha [M Détrichements auricoies Âÿ

Route nationale |
 AAC2: 4 197 ha Forêt de terre femme ‘/\}/ Route forestière |
[I AAC3: 4195 ha [7] Forêt marécageuse /N/Umte group. |
CI 4AC4:4187 ha [I Savane

Sodefor Moki, Re 01 Juifiet 2011
DVV SN} Sp Ans soÿnduul juale1es sa1ejuapzxs sasuadap Se] 21/21}U09 se9 a] sueq

S21MNASEAUI S3P 2]AUSSUS | 18DUEU 9p JUHaULEd j9 S21naLÿdNS JUBIOS S22/N05501 Sel enb Joigne,s inad |! ‘yy + sap uoneyioidxe ua as1uu e| ep 21nsauu 8 32 any ny
S1NPNASEJUI SBp S[BUUOISIAPId S3NO2 Sa] 12 ($SN GLE £6) SlIBUUOIAgId s821n0ssa1 sa] 2HUS S2U213JJIp aun aJ51xe ||

“esse|2 Jed neajqe] I ‘esiey2 T ‘neainq I ‘sa|gez/soueq
ST ‘PE 98 S2|03 Ua 31nj18An09 ‘do ua e8euuoeid ‘juaWup juawened ‘naugMxe }2 Inauaju 28essidous ‘egope sanbuq : Suosieu ‘ajues 3p sa1ju22 ‘21029 uoron1suo)

05 000 9 BJIEyUN XUd
st z XNEJOL
0101084
Li V1004.
13Y39

le!dou,p sn IFRS

ep 21ju8)

CIE DET Ssinpn1jseJjul [8301

saJleuud

21/2/09S à
21023

nbeuo:

€0/2€ A1LNVEVO VIVMAVS SINNALIY SIHNLONYHLSVHANI S3Q 1NO2

Annexe 09

Programme prévisionnel d’entretien
Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures socio-économiques au bénéfice de la communaté locale de la
garantie 32/03

Nature et coût des entretiens
Routes :

Pour Les routes d'exploitation, l'entretien est de la responsabilité du concessionnaire
forestier

Pour les routes de désenclavement, l'entretien sera assuré dans la mesure du possible
par des travaux de cantonnage assurés par les populations riveraines

Ces opérations de cantonnage seront effectués les jours de salongo promulgés par le
Chef de Secteur

Infrastructures de santé et éducatives
MTrastructures de santé et éducatives

Les différents bâtiments seront chaulés et repeints tous les deux ans

EL . NE x 21
[Nature |__Unité 21} Nombre Prix ($) |Total en S

Chaux Kg 40 1 40

Latex Kg 21] 15] 2 30
Ecole de 6 [Peinture 20 7 140]
classes |Pinceaux, bross a] 8 32|
Main d'œuvre Jours 30 3 90

z T—
Fe Total par école 2
aux Kg si 7
[Latex Kg 2 5
Salle des [Peinture $ 1 LL) L=
professeurs [Pinceaux, bross|unité 4 8 32]
ETS : T- “el

[Main d'œuvre |jours 15 2 45|

Île _| To salle des professeurs "| 192
Chaux Kg [ 35 1 35

T— ni

[Latex _lkg | 7 2 14

; … [Peinture Kg 14 7| 98

Dispensaire — Ar —

Pinceaux, brosslunité 2| 8] 16

[Main d'œuvre jours 2! 15 3 45|

Total dispensaire 208|

En ce qui concerne Le matériel équipant les écoles, il faut prévoir :

Remplacement des tableaux tous les deux ans soit : 6 x 20 $ = 120$

Remplacement en moyenne de deux bancs par an (cassés) soit : 2 x 30 $=60$
Annexe 10

Exercice par la Communauté Locale
des Droits d’Usage Traditionnels
Annexe 10.

Exercice par la Communauté Locale des droits d'usage
traditionnels

Conformément à l'article 44 du code forestier, le concessionnaire forestier s'engage
à respecter l'exercice par la communauté locale des droits d'usage forestiers lui
reconnus par la loi notamment :a

- le prélèvement du bois de chauffe et sticks pour la construction.

- la récolte des fruits Sauvages, chenilles et champignons

- la récolte des plantes médicinales

- la pratique de la pêche coutumière.

La présente annexe définit les règles selon lesquelles s'exercera ce droit.

1° Prélèvement du bois de chauffe et sticks our la construction.
—— "20185 ce chauffe et sticks pour la construction.

La SODEFOR s'engage à garantir l'exercice de ce droit de la manière suivante :

a) La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de
la concession.
Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que le
reste de branches des arbres exploités par la SODEFCR, à l'exception des souches
elles-mêmes.

b) De même, la communauté locale a le droit de couper pour besoin de construction,
tout stick, sur toute l'étendue de la concession.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera

d'exercer ces droits dans les blocs où l'exploitation est en cours.

d) Afin d'assurer aux communautés locales une réserve foncière pour leurs futures
activités agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone
affectée au développement rural.

Cette zone comprendra les défrichements actuels ainsi qu'une partie des forêts de

terre ferme.
Dans ces zones, outre les activités agricoles, les communautés locales pourront
aussi effectuer les prélèvements destinés au bois de chauffe, à la fabrication de

charbon de bois (makala) ou à la construction.

La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones
en cours de défrichement, en concertation avec les populations et avec l'accord

préalable de l'administration forestière.

e) Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le
plan d'aménagement, en cours d'élaboration prévoira, 3 séries :

- La série de conservation qui garantit la protection de zones à haute valeur
écologique ;

- La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des berges), fortes pentes, sols sensibles à l'érosion. ;

- La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle

Dans ces 3 séries, hormis le bois mort, tout prélèvement est interdit.

2° Récolte des produits forestiers autres que le bois: fruits
chenilles, champignons et plantes médicinales

a) Afin de garantir le plein exercice de ce droit par la Communauté locale, la
SODEFOR s'engage à mettre en place une équipe socio-économique qui aura pour
mission d'établir, avec la Communauté locale, la liste des produits forestiers autres
que le bois d'œuvre.

Il s'agira en particulier :

- de produits forestiers à usage alimentaire (fruits, chenilles, champignons ..)

- de produits forestiers à usage médicinal (feuilles, écorces, racines al

- de produits forestiers destinés à usage artisanal ou service (feuilles, lianes, tiges.)

b) Après identification de ces produits, l'équipe socio-économique définira, avec la
Communauté locale des règles acceptables (périodes, distances de récoltes etc. |
permettant à la Communauté locale d'exercer pleinement ces droits, sans toutefois

gêner la SODEFOR dans ces activités d'exploitation.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera
d'exercer ces droits dans les blocs où l'exploitation est en cours.

3° Pratique de la chasse et de la pêche coutumières .

Conformément au Code Forestier, la SODEFOR s'engage à garantir à la
Communauté locale l'exercice du droit de pêche et de la chasse coutumière, sur
toute l'étendue de sa concession.

a) Cependant l'exercice de ce droit devra se faire dans les conditions définies par,
l'arrêté n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002
portant réglementation de la chasse d’une part et, d'autre part, dans le respect des
conventions internationales ratifiées par la RDC sur la protection des espèces
menacées, en particulier la CITES.

b) Seront ainsi affichés dans différents lieux publics, en particulier au bureau du

Comité de Gestion la liste des espèces animales qui ne peuvent être chassées.

c) En tout état de cause, la SODEFOR interdit à ses agents et à ses véhicules le

transport d'arme de chasse et de viande de brousse.

d) La Communauté locale s'engage à Signaler toute personne qui s’adonne à la
chasse où pêche illégale dans la concession.
